Title: To Alexander Hamilton from Louis Le Guen, 1 May 1800
From: Guen, Louis Le
To: Hamilton, Alexander



General Hamilton
Newyork 1er. May. 1800.
Cher Général
Lame Encorre Emue de Vos Procedés Généreux et Pleim de reconnoissance, je me Vois forcée D’executer ce que Vous m’avés Présent hier, En me Bornant a Vous remettre Cy-Joint La Modique Somme de Quinze Cents Dollars. Veuillés done Bien L’agreer, Et En meme Temps récevoir Lassurance, que Personne au Monde ne Vous Est plus respectueusement attachée, et Plus disposée que je ne Le Suis á Saisir toutes les occasions de Vous En témoigner toute ma Gratitude. Veuillés donc Cher General, Les faires naitre, et aussy d’Estre Bien Convincus de La Sinceritée de mes Sentiments, qui dureront autant que mon Exsistance.
Je Vous remet aussy inclus, Le Billet de Mrs church et Ludlow Sur Le dos du quel, Mon recus de 20 milles dollars que Ses Messieurs Mont rémis a Compte du Montant des 40 Milles. Veuillés Bien En Estre Dépositaire.

Aussy Cy Joint un ⟨-⟩ Compte de ce que Jai Payée á Monr. Burr, Compris Les Interets á 7.⅌% Sur Divers Sommes que Je lui ai Avancée, qui Ensemble Montent á $ 4196. 66/100. Veuillés Je Vous Pris avoir la Bontée, de regler avec Lui Ce Compte de Maniere á Ce quil puissent Estre Satisfait; il ma Promis Pour demain de régler avec Moy, pour la Somme qu’il me doie de 13200 Echue Le 15. du mois Dernier, affaire Seulle qui me retiens issy.
J’ay L’honneur D’Estre aves un respectueux Attachement Cher Général Votre trés humble Et tout devouée Serviteur L. Le Guen
